The offense is possession of a still for manufacturing intoxicating liquor; the punishment confinement in the penitentiary for one year.
It appears from the caption of the transcript that the term of court at which appellant was tried adjourned on the 26th day of May, 1928. It appears from the transcript that appellant was tried on the 4th day of September, 1928. The caption apparently fails to reflect the correct date of the adjournment of the court.
Appellant is granted 15 days in which to perfect the record in the particular mentioned.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.